Stephanie Hudson, proceeding pro se, appeals a district court judgment that affirmed the Commissioner’s denial of her claim for social security disability benefits. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Upon review of the briefs and the record, we affirm the district court’s judgment. Because the magistrate judge articulated, and the district court adopted, specific and thorough reasons for the decision, the issuance of a detailed written opinion would be duplicative and would serve no useful purpose.
Accordingly, we affirm the district court’s judgment for the reasons stated and adopted by the district court in the order entered on July 11, 2001. Rule 34(j)(2)(C), Rules of the Sixth Circuit.